Name: Commission Regulation (EEC) No 2089/83 of 25 July 1983 fixing the average world market price, the indicative yield and the amount to be deducted from the aid payable in Greece for linseed for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7 . 83 Official Journal of the European Communities No L 203/29 COMMISSION REGULATION (EEC) No 2089/83 of 25 July 1983 fixing the average world market price , the indicative yield and the amount to be deducted from the aid payable in Greece for linseed for the 1982/83 marketing year the areas sown and harvested ; whereas that yield must be determined by applying the criteria laid down in Regulations (EEC) No 569/76 and (EEC) No 1774/76 ; Whereas, in accordance with Article 17 ( 1 ) of Regula ­ tion (EEC) No 1799/76, the producer Member States have supplied the Commission with the results of the sampling, carried out pursuant to Article 2a (2) of that Regulation, regarding the yields per hectare of seed harvested from each of the types of flax referred to in Articles 7a and 10a of the said Regulation in the homogeneous production areas ; whereas, on the basis of those results , the indicative yield for linseed should be that specified below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), and in particular Article 2 (4) thereof, Whereas an average world market price for linseed must be determined each year according to the criteria laid down in Council Regulation (EEC) No 1774/76 (2) ; Whereas Article 4 of Commission Regulation (EEC) No 1799/76 (3), as last amended by Regulation (EEC) No 1977/80 (4), provides that this average price is to be the arithmetic mean of the world market prices as referred to in that Article and recorded each week over a representative period ; Whereas the most representative period for the mar ­ keting of Community linseed may be taken to be that from 6 September 1982 to 25 March 1983 ; whereas this is therefore the period to be taken into account ; Whereas the application of all these provisions produces the average world market price for linseed specified below ; Whereas Article 81 (3) of the Act of Accession of Greece provides that the amount of aid for linseed harvested in Greece shall be reduced by the amount of customs duties applied by that country to imports of this product from non-member countries ; Whereas Article 2 (2) of Regulation (EEC) No 569/76 provides that the subsidy is to be granted for a produc ­ tion figure obtained by applying an indicative yield to Article 1 For the 1982/83 marketing year, the average world market price for linseed shall be 26,638 ECU per 100 kilograms . Article 2 For the 1982/83 marketing year the aid for linseed shall be reduced by 0,210 ECU per 100 kilograms for seeds harvested in Greece . Article 3 For the 1982/83 marketing year, the indicative yields for linseed and the relevant production zones shall be as specified in the Annex . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 67, 15 . 3 . 1976, p. 29 . (2) OJ No L 199 , 24. 7 . 1976, p. 1 . O OJ No L 201 , 27 . 7 . 1976, p. 14 . (*) OJ No L 192, 26 . 7 . 1980 , p. 24. No L 203/30 Official Journal of the European Communities 27. 7. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission 27. 7. 83 Official Journal of the European Communities No L 203/31 ANNEX Indicative yields (kg/ha) and relevant production areas I. FIBRE FLAX I Rettedbut notde-seeded Other Area I : 1 600 1 850 The following Dutch areas : IJsselmeerpolders , Droogmakerijen Noord-Holland and Noordelijk Kleigebied Area II : 1 380 1 570 1 . The following Dutch areas : Droogmakerijen Zuid-Holland en Zuid-Westelijk Kleigebied 2 . The following Belgian communes : Assenede, Beveren-Waas, Blankenberge, Bredene, Brugge, Damme, De Haan, De Panne, Diksmuide (with the exception of Vladslo and Woumen), Gistel , Jabbeke, Knokke-Heist, Koksijde, Lo-Reninge, Middelkerke, Nieuwpoort, Oostende, Oudenburg, Sint-Laureins , Veurne and Zuienkerke Area III : 1 280 1 430 1 . Other parts of the Netherlands | 2. Other parts of Belgium 3 . The following French areas :  the department of Nord,  the arrondissements of Bethune, Lens, Clais, St Omer and the canton of Marquise in the departement of Pas-de-Calais,  the arrondissements of Saint-Quentin and Vervins in the departement of Aisne,  the arrondissement of Charleville-Mezieres in the departement of Ardennes Area IV : 1 030 1 250 The following French areas :  the arrondissements of Arras, Boulogne-sur-Mer with the exception of the canton of Marquise , Montreuil in the departement of Pas- de-Calais,  the departement of Somme,  the arrondissements of Beauvais , Clermont and Compiegne in the departement of Oise Area V : 1 050 1 140 The following French areas :  the arrondissements of Rethel , Sedan, Vouziers, in the departement of Ardennes,  the arrondissements of Laon, Soissons, Chateau-Thierry in the departement Aisne,  the departement of Marne,  the arrondisement of Senlis in the departement of Oise ,  the departements of Seine-et-Marne, Essonne, Yvelines , Val-d'Oise, hauts-de-Seine , Seine-St-Denis , Val-de-Marne, Eure-et-Loir, Loir ­ et-Cher, Sarthe,  the arrondissements of AlenÃ §on and Mortagne-au-Perche in the departement of Orne Area VI : 950 1 260 Other areas of the Community I No L 203/32 Official Journal of the European Communities 27. 7. 83 II . SEED FLAX Area I : 2 070 Ireland and the United Kingdom Area II : 1 810 The following French areas :  the departement of Aube in the region of Champagne-Ardenne,  the departements of Seine-et-Marne and Essonne in the region of Ile-de-France,  the departements of Eure-et-Loir, Indre and Loiret in the region of Centre Area III : 1 320 The following French areas :  the departement of Allier in the region of Auvergne,  the departements of Aisne and Oise in the region of Picardie,  the departements of Cote-d'Or and Nievre in the region of Bourgogne Area IV : 830 1 . Denmark and the Federal Republic of Germany 2. The following French areas :  the departement of Deux-Sevres in the region of Poitou-Charentes,  the departement of Haute-Marne in the region of Champagne-Ardenne,  the departement of Meuse in the region of Lorraine,  the departement of Yonne in the region of Bourgogne,  the departement of Yvelines in the region of Ile-de-France Area V : 750 Other areas of the Community